DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Henry M. Felereisen (Reg. No. 31,084) on 03/08/2022.
The application has been amended as follows:
Claim 28 has been amended as follow:
28. (Currently Amended) A method for producing a squirrel-cage rotor as set forth in claim 11, said method comprising: placing an insert part made of one electrically conductive material into a casting mold; casting in the casting mold a rotor end ring in a region of an end face of a magnetic field-guiding rotor; pouring a metal melt made of another electrically conductive material into grooves or remaining groove spaces and into remaining spaces of the rotor end ring between an inner contour of the casting mold and the insert part; and allowing the metal melt to solidify.

Election/Restrictions
Claims 11-18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-32 (as amended per Examiner’s Amendment above), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 11, the prior-art does not teach a squirrel-cage rotor of an asynchronous machine, comprising: a magnetic field-conducting rotor having end faces and provided with grooves; conductors disposed in the grooves of the magnetic field-conducting rotor; electrically conducting rotor end rings located in a region of the end faces of the magnetic field-conducting rotor and electrically connecting the conductors, said rotor end rings including at least two electrically conductive materials that conduct electricity differently; and an insert part provided in at least one of the rotor end rings and extending in a toroidal shape within the at least one of the rotor end rings, said insert part made of one of the electrically conductive materials and surrounded by a melt of another one of the electrically conductive materials.
Claims 12-18 and 28-32 are allowable for their dependency on claim 11.
Claims 19-27 are allowable for similar reason as claims 11-18, 28-32.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834